

116 S74 IS: No Work, No Pay Act of 2019
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 74IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Daines (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit paying Members of Congress during periods during which a Government shutdown is in
			 effect, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Work, No Pay Act of 2019. 2.Prohibiting paying Members of Congress during Government shutdowns (a)Rule for One Hundred Sixteenth Congress (1)Holding salaries in escrowIf on any day during a pay period occurring during the One Hundred Sixteenth Congress a Government shutdown is in effect, the payroll administrator of each House of Congress shall—
 (A)deposit in an escrow account and exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (i)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (ii)the number of 24-hour periods during the pay period during which the Government shutdown is in effect; and
 (B)release amounts deposited in an escrow account under subparagraph (A) to such Member of Congress only upon the expiration of the period described in paragraph (2).
 (2)Period describedThe period described in this paragraph is the period that— (A)begins on the first day on which the applicable Government shutdown is in effect; and
 (B)ends on the earlier of— (i)the date on which the applicable Government shutdown is no longer in effect; or
 (ii)the last day of the One Hundred Sixteenth Congress. (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator of each House of Congress shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
 (4)Release of amounts at end of the congressIn order to ensure that this subsection is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payment to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress.
 (b)Subsequent CongressesOn and after the first day of the One Hundred Seventeenth Congress, if on any day during a pay period a Government shutdown is in effect, the payroll administrator of each House of Congress shall exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (1)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (2)the number of 24-hour periods during the pay period during which the Government shutdown is in effect.
 (c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrator of each House of Congress with such assistance as may be necessary to enable the payroll administrator to carry out this Act.
 3.DefinitionsIn this Act— (1)the term Government shutdown means a lapse in appropriations for 1 or more Federal agencies or departments as a result of a failure to enact a regular appropriations bill or continuing resolution;
 (2)the term Member of Congress means an individual serving in a position covered under subparagraph (A), (B), or (C) of section 601(a)(1) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(1)); and
 (3)the term payroll administrator, with respect to a House of Congress, means— (A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this Act; and
 (B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this Act.
				